DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Drawings Objections and 35 USC 112 rejections have been withdrawn in light of the arguments made.   The language for the 35 USC 112 rejections is considered to be broad and will be interpreted broadly 
Applicant's arguments filed 11/28/2022, with respect to the prior art rejections, have been fully considered but they are not persuasive.
Regarding the rejections of claims 13-16, now 13-15:  Applicant argues that the claim limitation “establishing a bidirectional wireless connection between implant units comprising a pulse generator.”  It is initially noted that the language is interpreted to mean that the implants have pulse generators.   As was discussed in the previous rejection under Shellhammer, the implants can have stimulators, a processing circuit, memory, communication interface, sensors and an antenna (see Shellhammer figure 9); the stimulators provide stimulation (paragraph 0078) and therefore a pulse generator is considered inherent.  Each implant has bidirectional communication via the communication interface 930 and antenna 935 (figure 9).   The implants wirelessly communicate with the interrogator 140 (figure 8) via the communication interface 840 and antenna 845.  In this case the wireless implants 130 (figure 9) bidirectionally communicate to the interrogator 140 (figure 8) and the interrogator utilizes the information from each implant to alter settings (paragraph 0030).   Further, paragraph 0031 specifically states that the interrogator 140 and/or the medical implants 130 have means for performing some or all of the functions described, which includes bidirectional communication.   Paragraph 0037 states that operational data is communicated to and/or from medical implants via the interrogator.    Therefore, under broadest reasonable interpretation, each medical implant is communicating (i.e. establishing a bidirectional communication link) via the interrogator.  The information from each implant is sent to the interrogator, the interrogator processes the information and alters stimulation parameters accordingly.  This is not a direct link, however a direct link is not claimed.  The claim rejections are not withdrawn.  
Regarding the rejections of claims 1-2 and 19 under Zhu in view of Apollo.  Applicant argues that Zhu does not disclose that the second antenna (the antenna associated with the wearable device) is integrated into the wearable device.  The definition of the word integrated is as follows: “combining or coordinating separate elements so as to provide a harmonious, interrelated whole”  https://www.dictionary.com/browse/integrated .  In the Zhu device the antenna is found within the accessory 100 which is clearly integrated via the cable 108 and connector 110 (figure 5A) into the device 150 which is wearable on the users head.    Zhu further disclose a “head-implanted” implant (paragraphs 0003, 0049 and 0065).  The fact that the Zhu device has two components does not prevent them from being integrated, based on the dictionary definition of integrated.  The rejections are not withdrawn. 
All references have been previously cited
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims are 13-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shellhammer et al. US 2018/0304086 previously cited.
Regarding claim 13:  Shellhammer discloses establishing a first bidirectional wireless connection between an implant unit 130 (figures 1 and 9) comprising a pulse generator 910 (figure 9, paragraph 0075) and a wearable device 140 (figures 1 and 8); and transmitting pulse commands from the wearable device to the implant via the first bidirectional wireless connection to cause a stimulation of a target (paragraph 0030, 0043, 0078-79). Shellhammer discloses providing at least two implants 130 (figure 1); establishing a bidirectional wireless connection between the wearable device, exchanging information regarding stimulation (paragraphs 0030 and 0043). Each implant has bidirectional communication via the communication interface 930 and antenna 935 (figure 9).   The implants wirelessly communicate with the interrogator 140 (figure 8) via the communication interface 840 and antenna 845.  In this case the wireless implants 130 (figure 9) bidirectionally communicate to the interrogator 140 (figure 8) and the interrogator utilizes the information from each implant to alter settings (paragraph 0030).   Further, paragraph 0031 specifically states that the interrogator 140 and/or the medical implants 130 have means for performing some or all of the functions described, which includes bidirectional communication.   Paragraph 0037 states that operational data is communicated to and/or from medical implants via the interrogator.    Therefore, under broadest reasonable interpretation, each medical implant is communicating (i.e. establishing a bidirectional communication link) via the interrogator.  The information from each implant is sent to the interrogator, the interrogator processes the information and alters stimulation parameters accordingly.  This is not a direct link, however a direct link is not claimed.  
Regarding claim 14: Shellhammer discloses transmitting signals, recorded by the implant unit, from the implant unit to the wireless device via the first bidirectional wireless connection (paragraphs 0030 and 0043). 
Regarding claim 15: Shellhammer discloses wirelessly charging the implant unit by the wearable device via the first bidirectional wireless connection (paragraph 0030). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. US 2016/0274752 previously cited in view of the journal article Apollo, N. V., Maturana, M. I., Tong, W., Nayagam, D. A. X., Shivdasani, M. N., Foroughi, J., Wallace, G. G., Prawer, S., Ibbotson, M. R., & Garrett, D. J. (2015). Soft, flexible freestanding neural stimulation and recording electrodes fabricated from reduced graphene oxide. Advanced Functional Materials, 25(23), 3551–3559. https://doi.org/10.1002/adfm.201500110; herein Apollo previously cited.  
Regarding claims 1 and 19:  Zhu discloses an implant unit 10a (figures 2A and 5B) comprising a first antenna 34a (figure 5b), at least one lead 18 (figure 1) having electrodes 16 (figure 1) in an electrode array (figure 1 the arrays are considered to be the electrodes on each lead in a single column); and a wearable device 150/100 (figure 5A) comprising a second antenna 116 (figure 6); wherein the wearable device 150/100 is configured to wirelessly control and wirelessly communicate (paragraphs 0135, 0040, 0043; wirelessly recharging the battery is disclosed in paragraph 0005)  with the implant unit 10a (figure 5B).  Zhu discloses the claimed invention however Zhu does not specifically disclose that the electrode is made of reduced graphene oxide.   Apollo however teaches of a reduced graphene oxide electrode (title,  for a conductive neural interface (abstract page 3551).   It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zhu to include reduced graphene oxide electrodes, as taught by Apollo, in order to increase the spatial resolution of stimulation and/or recording electrodes (page 3551, column 2 within the introduction of Apollo).  Specifically regarding the preamble of claim 1:  the preamble is directed towards a system the language “in particular for Cortical and/or deep brain stimulation and/or modulation” is considered to be a statement of purpose or intended use in the invention.  The body of the claim clearly states the necessary structure while the preamble states the purpose and/or intended use, therefore the preamble is not considered a limitation and is of no significance to the claim construction. MPEP 2111.02, section II. The preamble of the claim has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  
Specifically regarding claim 19:  hydrothermally reduced graphene oxide is considered to be a method of manufacture within a device claim.  The claims are drawn to a product-by-process (i.e. method of manufacture).  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed.  See MPEP 2113.  Therefore, claims 17-34 are rejected based on the same rejections found above.  
Regarding claim 2:  Zhu discloses that the implant unit 10a (figure 5b) comprises a pulse generator 26 (figure 5B).

Claims 3-6, 8-9 and 11-12  are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. US 2016/0274752 in view of the journal article Apollo, N. V., Maturana, M. I., Tong, W., Nayagam, D. A. X., Shivdasani, M. N., Foroughi, J., Wallace, G. G., Prawer, S., Ibbotson, M. R., & Garrett, D. J. (2015). Soft, flexible freestanding neural stimulation and recording electrodes fabricated from reduced graphene oxide. Advanced Functional Materials, 25(23), 3551–3559. https://doi.org/10.1002/adfm.201500110; herein Apollo and further in view of Shellhammer et al. US 2018/0304086.
Regarding claim 3:  Zhu disclose that the implant unit 10a, which is considered to be a typical IMD known in the art.  Zhu discloses additional components 30 (paragraph 0005 and figure 5B), however Zhu is silent as to the additional components including sensing.  Shellhammer however teaches of a similar device which includes an external wearable system140 (figure 1) and implants 130 (figure 1).  The implant, as seen in figure 9 of Shellhammer, includes both sensors  950 (figure 9) and stimulators 940 (figure 9).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zhu/Apollo to include sensing/sensors, as taught by Shellhammer in order to sense electrical pulses and provide information to the external interface 930 (paragraph 0079).
Regarding claim 4:  Zhu discloses that the OHMD 150 as well as the accessory 100 (considered to be a single unit when operably attached) both contain rechargeable batteries and are thus rechargeable (paragraphs 0010, 0033 and 0037). 
Regarding claim 5: Zhu discloses that the wearable device 150/100 (figure 5a) is configured to wireless charge the implant (paragraph 0005, note that the implant 10a has a charging coil 24 and battery 14, the wearable device 150/100 includes recharging circuitry 132). 
Regarding claim 6:  Zhu disclose that the wearable device 150/100 fits around the ear (glasses are disclosed as 150 and they would fit around the ear in the conventional manner this is considered to be form-fitted). 
Regarding claim 8:  Zhu discloses that the wearable device has device software (paragraphs 0024, 0015-16; “MDA”, paragraphs 0022, 0027, 0035, 0040). 
Regarding claim 9:  Zhu further discloses a software application on the wearable device which can processes information received (paragraphs  0024, 0015-16; “MDA”, paragraphs 0022, 0027, 0035, 0040).  Zhu/Apollo discloses the claimed invention however Zhu/Apollo is silent as to the wearable device being configured with software to exchange data with a mobile device. Shellhammer however teaches that the interrogator device (the external device) can communication information to mobile phones and other external mobile devices (paragraph 0002).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zhu/Apollo to include that the mobile device can exchange information with a mobile device, as taught by Shellhammer, in order to determine stimulation (paragraph 0065 Shellhammer). 
Regarding claim 11:  Zhu further discloses that the IMD is wirelessly rechargeable (figure 5B shows a charging coil 24 as well as rechargeable battery 14, see paragraph 0005). 
Regarding claim 12: Zhu discloses that the implant can be a DBS or cortical implant (paragraph 0003, 0049 and 0065), this is considered to be anatomically fitted and configured to be cranially implanted. 

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. US 2016/0274752 in view of the journal article Apollo, N. V., Maturana, M. I., Tong, W., Nayagam, D. A. X., Shivdasani, M. N., Foroughi, J., Wallace, G. G., Prawer, S., Ibbotson, M. R., & Garrett, D. J. (2015). Soft, flexible freestanding neural stimulation and recording electrodes fabricated from reduced graphene oxide. Advanced Functional Materials, 25(23), 3551–3559. https://doi.org/10.1002/adfm.201500110; herein Apollo and further in view of Shellhammer et al. US 2018/0304086 and further in view of Meadows et al. US 2013/0165996 and Sigwanz et al. US 2020/0314565 previously cited.
Regarding claim 7: Zhu/Apollo/Shellhammer discloses the claimed invention however, Zhu/Apollo/Shellhammer does not specifically disclose that the wearable device is form-fit to a specific ear of a human.  Meadows however teaches of a neurostimulator (paragraph 0009) which has an implant 400/410/420/430 (figure 4A-D) and associated external unit (5B).  The external unit is a typical BTE (behind the ear) signal processor for communicating with the neurostimulator.  It is noted that this is not a cochlear implant it is an implant specifically to stimulate a nerve in the patient.  Sigwanz further teaches that the BTE unit can be customized and adapted to an ear of an individual user (paragraph 0058).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify  Zhu/Apollo/Shellhammer to include a BTE for communicating with a neurostimulator implant as taught by Meadow and to also be form fitted to a user as taught by Sigwanza, in order to operably communicate with an implant near the ear of a patient (Meadows paragraph 0042) and also to have a comfortable fit for the user (Sigwanza, paragraph 0058). 
Regarding claim 10: Zhu/Apollo/Shellhammer discloses the claimed invention however, Zhu/Apollo/Shellhammer does not specifically disclose the mobile device has an app to process data from the wearable device.   Shellhammer however teaches that the interrogator device (the external device) can communication information to mobile phones and other external mobile devices (paragraph 0002).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zhu/Apollo/Shellhammer to include that the mobile device can exchange information with a mobile device, as taught by Shellhammer, in order to determine stimulation (paragraph 0065 Shellhammer). 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer et al. US 2018/0304086 in view of Jaax et al. US 8,423,155 previously cited.
Regarding claims 17-18:  Shellhammer discloses the claimed invention including establishing a link between the wearable device and a mobile phone (paragraph 0070), however Shellhammer discloses a single wearable device 140 (figure1).  Although it is considered routine in the art to duplicate parts, such as an external controller, for the purposes of compact prosecution the following rejections is set forth.  Jaxx teaches of multiple external devices 111/113/115/117 (figure 1) which communicate with an implant 120 via wireless communication to charge and or supply programming to the implant (column 5, lines 25-30).   Jaxx further teaches of multiple implants 120-1, 120-2 and 120-3 (figure 5).  Jax finally teaches that one or more external devices may be configured to control the operation of each implant (column 7, lines 35-48).  Therefore Jaxx is teaching that multiple external device can control the operation of multiple implanted devices. It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shellhammer to include multiple external devices (Shellhammer discloses that the external device is wearable therefore that aspect is previously disclosed) to control either a single or multiple implants, as taught by Jaxx, in order to treat a variety of medical conditions (column 8, lines 38-40).   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792